Citation Nr: 0903973	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-08 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
including as secondary to the left Achilles tendon 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel





INTRODUCTION

The veteran had active service from June 1986 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2007, the present claim was remanded by the Board 
for further development.  That development having been 
completed the claim again comes before the Board.


FINDING OF FACT

The left knee disability was not manifested during service 
and is not shown to be causally or etiologically related to 
service or to a service-connected disability.


CONCLUSION OF LAW

The left knee disability was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. §§ 
1131, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in February 2002, August 2002, September 
2002, December 2004, December 2006, and December 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran claims a left knee disability secondary to his 
service-connected left Achilles tendonitis.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Furthermore, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Service treatment records show treatment for an injury to the 
left Achilles tendon but are silent as to any injury to the 
left knee.  Furthermore, the separation examination shows no 
sign of knee difficulties and reports the veteran stating 
that he was in good health.

Private treatment records from Martin Repinecz, D.P.M., dated 
January 2002 show treatment for persistent Achilles tendon 
pain.  There is no indication of treatment or complaints for 
a left knee disorder.

The veteran testified at a hearing in support of his claim in 
April 2004.  In regard to the claim now before the board the 
veteran stated that the pain in the left knee began because 
he was limping from the tendon injury.  The veteran claimed 
that the knee disability dated to his time in the service and 
that the pain he experienced in the knee coincided with 
flare-ups of his tendonitis.  The veteran also stated that he 
had not received a diagnosis for his knee disorder and had 
received no treatment other than what was identified in the 
claims file.

The veteran was afforded two Compensation and Pension (C & P) 
examinations in connection with the present claim.  In 
October 2005, the VA examiner noted that the claims file was 
reviewed but did not contain complete service treatment 
records.  The examiner reported range of motion against 
gravity and against strong resistance was 0 to 140 degrees.  
There was global tenderness of the left knee with crepitus 
and pain on range of motion.  The patellar grind test was 
positive but there was no fatigue, weakness, lack of 
endurance, incoordination, or loss of range of motion on 
repetitive motion.  Finally the examiner reported that there 
was no sign of meniscal tears and that the ligaments were 
intact.  The examiner diagnosed chondromalacia of mild 
severity but that the etiology could not be commented upon 
without resort to speculation. 

At the second C & P examination, in September 2008, the 
examiner noted that the entire claims file, service treatment 
records, and electronic medical records were reviewed.  The 
examiner stated that there was no effusion of the left knee 
but there was subluxing of the patella with active extension.  
The knee was stable to varus/valgus stress testing and had 
negative McMurray's, Lachman, and drawer tests.  Range of 
motion was reported as 1 to 135 active, passive, and against 
resistance.  The examiner noted that the tone of the 
quadriceps was equal and stated, "The right knee does have 
some popping and mild subluxing of the patella very similar 
to the left knee but the right knee is not nearly as 
symptomatic as the left."  The examiner opined that because 
the condition was bilateral it was less likely as not due to 
any injury sustained in service or secondary to the Achilles 
tendonitis.  

Based on this record, the Board concludes that service 
connection for a left knee disability is not warranted.  
There is no medical evidence that the disability was present 
during service or that it was caused by the veteran's 
service-connected disabilities.  The Board also observes that 
the only medical evidence addressing a possible link between 
the service-connected tendonitis and the claimed left knee 
disability clearly states that it is unlikely the two are 
related.  Consequently, the Board finds that the medical 
evidence is against the claim for service connection.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
the left knee disability and an injury, disease or event in 
service or to the service-connected tendonitis.  Accordingly, 
the Board concludes that service connection for a left knee 
disability is not established. 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left knee disability, 
including as secondary to the left Achilles tendon 
disability, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


